PER CURIAM.
Petitioner alleges (1) that he never had a hearing; (2) that the indictment was never read to him; (3) that he was without counsel; (4) that he was induced, coerced and intimidated into pleading guilty; (5) that false promises were made to him; and (6) that he was not permitted to obtain an attorney.
The record shows by a preponderance of the evidence that each and every allegation made by petitioner is without foundation of fact. His counsel explained to him each and every charge as contained in the two indictments. Moreover, petitioner and his counsel went over his case, at his request, with the trial judge, consuming more than one hour. Thereafter, petitioner entered pleas of guilty to each of the two indictments.
No error was committed by the trial court in discharging the writ and remanding petitioner into the custody of the respondent.
Affirmed.